DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
	This application is a continuation application of U.S. Patent Application No. 14/189,983, filed February 25, 2014, which is now United States Patent No. 9,916,579.

Response to Amendment
	The amendment filed on June 16, 2022 has been entered.  Applicant has amended claims 27 and 37.  Claims 27, 29-34, 36-37, 39-44 and 46-48 remain pending, have been examined and currently stand rejected.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 27, 30-34, 36-37, 40-44 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Spies et al. (US 2013/0198851 A1) (“Spies”) in view of Coppinger (US 2013/0117170 A1) in view of Krueger et al. (US 2011/0082793 A1) (“Krueger”) in view of Hariramani et al. (US 2013/0024371 A1) (“Hariramani”). Regarding Claim 27:  Spies discloses an apparatus for providing a secured financial transaction and providing promotions within a token-based promotion and marketing system, the apparatus comprising at least one processor and at least one memory including computer program code (See at least Spies [0012]; [0042]; [0045]; [0050]; Fig. 2.  Where the apparatus (i.e. tokenization system/equipment) comprises at least one processor (i.e. one or more processors) and at least one memory (i.e. storage) including computer program code (i.e. code).), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
access, secured payment processing data comprising secured transaction data generated by a tokenizer server, wherein the tokenizer server generates the secured transaction data including a payment card token in place of at least a portion of the payment card data (See at least Spies [0012-0018]; [0036-0037]; [0052]; [0057-0061]; [0066]; Fig. 4; Fig. 5; Fig. 9; Fig. 10.  Where secured payment processing data (e.g., the token and additional information such as a monetary settlement amount associated with a purchase transaction) based on secured transaction data generated by a tokenizer server (i.e. tokenization server) is accessed, wherein the tokenizer server generates the secured transaction data (i.e. token) including a payment card token (i.e. token) in place of at least a portion of the payment card data (e.g., half-PANs, quarter-PANs, eighth-PANs or other fractional PANs).);
subsequent to accessing the secured payment processing data, receiving a token verification request associated with the secured transaction data comprising the payment card token in place of the at least a portion of the payment card data, the token verification request comprising the payment card token (See at least Spies [0012-0018]; [0036-0037]; [0052]; [0057-0061]; [0066]; Fig. 4; Fig. 5; Fig. 9; Fig. 10.  Where subsequent to accessing the secured payment processing data (e.g., the token and additional information such as a monetary settlement amount associated with a purchase transaction), a token verification request (i.e. a request from the token requestor to the token generating organization, e.g., a settlement request) associated with the secured transaction data comprising the payment card token in place of the at least a portion of the payment card data is received, the token verification request comprising the payment card token (i.e. token).).
	Spies discloses where a tokenization server receives transaction data (e.g., a PAN, a requested authorization amount) as part of a tokenization request and returns a token to a token requestor.  Spies [0034]; [0058-0061].  Spies discloses that the token requestor may subsequently submit a sensitive-information-recovery (SIR) request so that the token requestor can recover the sensitive data (e.g., PAN) from the token.  Spies [0066].  Spies discloses that the SIR request may include the full token and, if desired, additional information (e.g., a monetary value such as the final purchase transaction amount).  Id.  However, Spies does not explicitly disclose but Coppinger, in the analogous art of secure management of customer data in a loyalty program (Coppinger [0002]), teaches:
where the token verification request compris[es] the merchant identifier and a consumer identifier (See at least Coppinger [0039-0042]; [0045].  Where the token lookup request (i.e. transaction request which queries the remote wallet database to locate a Mobile Device Number (MDN)) comprises the merchant identifier and a consumer identifier (i.e. transaction account identifier).)
receive, from the merchant device, a redeemable promotion request including the consumer identifier, and the merchant identifier (See at least Coppinger [0039-0042]; [0045-0047]; [0055-0057].  Where a redeemable promotion request (i.e. transaction request) including the consumer identifier (i.e. transaction account identifier), and the merchant identifier are received from the merchant device (i.e. merchant POS device).); 
in response to receiving the redeemable promotion request, determine consumer promotion data indicating one or more redeemable promotions associated with the consumer identifier and the merchant identifier (See at least Coppinger [0039-0042]; [0045-0047]; [0053-0057]; [0066].  Where in response to receiving the redeemable promotion request (i.e. in response to receiving the transaction request), consumer promotion data indicating one or more redeemable promotions (i.e. an offer, e.g., an offer indicating a percentage off certain products) associated with the consumer identifier and the merchant identifier (e.g., a redemption code uniquely generated for the specific customer that entitles the customer to a discount on an item or service provided by an associated merchant) is determined.);
provide the consumer promotion data for redemption of the at least one of the one or more redeemable promotions in conjunction with the secured financial transaction (See at least Coppinger [0046-0047]; [0055-0057].  Where the consumer promotion data (i.e. offer) is provided (i.e. transmitted) for redemption of the at least one of the one or more redeemable promotions (i.e. to redeem the offer) in conjunction with the secured financial transaction (e.g., by receiving a discount on the current purchase).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spies method of receiving transaction data (e.g., a PAN) and secured payment processing data (e.g., the token and additional information such as a monetary settlement amount associated with a purchase transaction) that both comprises various types of transaction information, to include the teachings of Coppinger, in order to manage customer data and utilize such information for marketing purposes without compromising the interests, preferences or security of the customer (Coppinger [0005]).	Spies discloses where a sensitive-information-recovery (SIR) request (i.e. token verification request) is received and that a token generating organization may recover the sensitive information by using a corresponding table.  Spies [0066-0067]; [0079].  However, the combination of Spies and Coppinger do not explicitly disclose but Krueger, in the analogous art of protecting consumers against fraud (Krueger [0008-0009]), teaches: 
in response to receiving the token verification request (See at least Krueger [0030].  Where in response to receiving the token verification request (i.e. in response to receiving the verification request):),
determine, based on a query with an orders database, a transaction identifier based on the payment card token and the merchant identifier of the token verification request (See at least Krueger [0012]; [0030]; [0042-0043].  Where a transaction identifier (i.e. unique transaction identifier/transaction identifier) is determined based on the payment card token (i.e. debit card account number) and the merchant identifier (i.e. merchant number) of the token verification request, based on a query with an orders database (i.e. based on a request (e.g., a request to generate) with a verification computer system).),
associate the transaction identifier of the financial transaction with the secure transaction data (See at least Krueger [0013]; [0030].  Where the transaction identifier of the financial transaction (i.e. unique transaction identifier/transaction identifier) is associated with (i.e. stored with) the secure transaction data (i.e. verification data string).), and
provide an indication of the transaction identifier for executing the secured financial transaction without the payment card data (See at least Krueger [0013]; [0030-0031].  Where an indication of the transaction identifier (i.e. unique transaction identifier/transaction identifier) is provided (i.e. returned, e.g., returned to the merchant computer) for executing the secured financial transaction without the payment card data.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spies method of receiving a sensitive-information-recovery (SIR) request (i.e. token verification request) so that sensitive information may be recovered, to include the teachings of Krueger, in order to allow a customer to purchase items where the customer is not required to give a PIN number of a debit card to a merchant during an on-line purchase (Krueger [0010]).
	As indicated above, Coppinger discloses where in response to receiving the redeemable promotion request (i.e. in response to receiving the transaction request), consumer promotion data indicating one or more redeemable promotions (i.e. an offer, e.g., an offer indicating a percentage off certain products) associated with the consumer identifier and the merchant identifier (e.g., a redemption code uniquely generated for the specific customer that entitles the customer to a discount on an item or service provided by an associated merchant) is determined.  Coppinger [0039-0042]; [0045-0047]; [0053-0057]; [0066].  Coppinger also discloses where the consumer promotion data (i.e. offer) is provided (i.e. transmitted) for redemption of the one or more redeemable promotions (i.e. to redeem the offer) in conjunction with the secured financial transaction (e.g., by receiving a discount on the current purchase).  Coppinger [0046-0047]; [0055-0057].  However, the combination of Spies, Coppinger and Krueger does not explicitly disclose: wherein the one or more redeemable promotions [that are determined in response to receiving the redeemable promotion request] comprises at least one promotion that was previously purchased by a consumer associated with the consumer identifier but not yet redeemed, and which remains redeemable at a merchant shop associated with the merchant identifier; provide, to a consumer device associated with the consumer identifier, an impression of the one or more redeemable promotions; or in response to a user selection of at least one of the one or more redeemable promotions, provide the consumer promotion data to the merchant device.	Hariramani, on the other hand, teaches:
in response to receiving the redeemable promotion request, determine consumer promotion data indicating one or more redeemable promotions associated with the consumer identifier and the merchant identifier, wherein the one or more redeemable promotions comprises at least one promotion that was previously purchased by a consumer associated with the consumer identifier but not yet redeemed, and which remains redeemable at a merchant shop associated with the merchant identifier (See at least Hariramani [0133-0134]; [0137-0138]; Fig. 7B. Where in response to receiving the redeemable promotion request (i.e. in response to receiving the purchase authorization request), consumer promotion data indicating one or more redeemable promotions (i.e. one or more discounts, e.g., loyalty cards, gift cards, or other discounts that can be applied to the user's purchase) associated with the consumer identifier (i.e. associated with the user identifier, e.g., a user wallet identifier) and the merchant identifier (i.e. associated with the merchant/particular merchant) is determined, wherein the one or more redeemable promotions (i.e. one or more discounts) comprises at least one promotion (i.e. a gift card) that was previously purchased by a consumer associated with the consumer identifier but not yet redeemed (i.e. indicated by the fact that the gift card can be a pre-paid/previously purchased gift card that is added to, and contained in, the user’s wallet, and by the fact that the pay network server only provides discounts that can be applied to a particular purchase thus indicating that a presented/provided gift card is not yet redeemed.), and which remains redeemable at a merchant shop associated with the merchant identifier (i.e. indicated by the fact that the pay network server only provides discounts that can be applied to a particular purchase for a particular merchant).);
provide, to a consumer device associated with the consumer identifier, an impression of the one or more redeemable promotions (See at least Hariramani [0133-0134]; Fig. 7B items 717 and 718.  Where an impression of the one or more redeemable promotions (i.e. a rendering of one or more discount options) is provided (i.e. sent) to a consumer device (i.e. user device) associated with the customer identifier (i.e. associated with the user identifier, e.g., a user wallet identifier).); and 
in response to a user selection of at least one of the one or more redeemable promotions, provide the consumer promotion data to the merchant device for redemption of the at least one of the one or more redeemable promotions in conjunction with the secured financial transaction (See at least Hariramani [0134-0136]; Fig. 7B item 719.  Where response to a user selection of at least one of the one or more redeemable promotions (i.e. in response to the user selecting which discounts should be applied to the transaction), the consumer promotion data (i.e. discount offer selection) is provided to the merchant device (i.e.  provided/sent to the pay network server) for redemption of the at least one of the one or more redeemable promotions in conjunction with the secured financial transaction (i.e. to apply the discount(s) to the requested transaction).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combinations method of providing offers to the customer in order to receive a discount on the current purchase, to include the teachings of Hariramani, in order to provide applicable discounts to the user and to allow the user to choose which of those discounts, if any, they wish to apply to a transaction (Hariramani [0127]).
Examiner Note:  The phrase “generated by a tokenizer server, wherein the tokenizer server generates the secured transaction data including a payment card token in place of at least a portion of the payment card data”, found in the “access secured payment processing data” step, is non-functional descriptive material as it only describes, at least in part, details about the secured transaction data (e.g., who generated the data, the manner in which the data was generated).  However, these descriptive details fail to affect how any of the positively recited steps are performed.  For example, the secured payment processing data is not accessed in a particular manner simply because the tokenizer server generated the secured transaction data.  Additionally, the instant claims fail to recite a step where the received secured payment processing data is used, accordingly, any language describing the format and/or contents of the secured payment processing data would also be non-functional descriptive material.  Furthermore, Applicant is not positively reciting a step where a tokenizer server generates the secured transaction data and/or a token verification request.  
	Examiner has provided prior art, where available, for these non-functional phrases, however, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Accordingly, the prior art is only provided in the interest of compact prosecution.
	Examiner further notes that the portion of the limitation that recites “for executing the secured financial transaction”, found in the “provide an indication” step, is merely a recited intended use of why an indication of the transaction identifier is provided.  Additionally, the portion of the limitation that recites “for redemption of the at least one of the one or more redeemable promotions in conjunction with the secured financial transaction”, found in the “provide the consumer promotion data” step, is merely a recited intended use of why the consumer promotion data is provided.  These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claims 30 and 40:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the apparatus of claim 27 and method of claim 37.  Spies further discloses wherein the payment card token is an algorithmic transformation of the at least a portion of the payment card data (See at least Spies [0012-0018]; [0034]; [0052]; [0056-0060]; [0070-0078]; Fig. 4; Fig. 5; Fig. 9; Fig. 10.  Where the payment card token (i.e. token) is an algorithmic transformation (i.e. a Feistel network) of the at least a portion of the payment card data (e.g., half-PANs, quarter-PANs, eighth-PANs or other fractional PANs).).

Regarding Claims 31 and 41:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the apparatus of claim 30 and method of claim 40.  Spies further discloses wherein the at least a portion of the payment card data includes one or more of a credit card number or magnetic stripe data (See at least Spies [0056-0060].  Where the at least a portion of the payment card data includes one or more of a credit card number (i.e. primary account number (PAN) associated with a payment card) or magnetic stripe data (i.e. magnetic card reader may read the PAN from the customer’s card).).

Regarding Claims 32 and 42:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the apparatus of claim 27 and method of claim 37.  Spies further discloses wherein the transaction data and the secured transaction data further include one or more of a payment amount, the consumer identifier, the merchant identifier, and an item listing (See at least Spies [0016]; [0037]; [0061]; [0066].  Where the transaction data and the secured transaction data further include one or more of a payment amount (i.e. purchase transaction amount).).
Examiner Note:  The phrase “wherein the transaction data and the secured transaction data further include one or more of a payment amount, the consumer identifier, the merchant identifier, and an item listing” is non-functional descriptive material as it only describes, at least in part, what makes up the transaction data and the secured transaction data, however, the fact that the transaction data and/or secured transaction data may include certain information/data (e.g., a payment amount, consumer identifier, etc.) fails to affect any of the positively recited steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Where references are provided, they are provided for the purpose of compact prosecution.

Regarding Claims 33 and 43:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the apparatus of claim 27 and method of claim 37.  Spies further discloses wherein the secured payment processing data further includes one or more of the payment amount, the consumer identifier, a payment card expiration date, and transaction metadata (See at least Spies [0016]; [0037]; [0061]; [0066].  Where the secured payment processing data further includes one or more of a payment amount (i.e. purchase transaction amount).).
Examiner Note:  The phrase “wherein the secured payment processing data further includes one or more of the payment amount, the consumer identifier, a payment card expiration date, and transaction metadata” is non-functional descriptive material as it only describes, at least in part, what makes up the secured payment processing data, however, the fact that the secured payment processing data may include certain information/data (e.g., a payment amount, consumer identifier, etc.) fails to affect any of the positively recited steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Where references are provided, they are provided for the purpose of compact prosecution.

Regarding Claim 34:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the apparatus of claim 27.  Coppinger further teaches wherein the consumer identifier is determined by the merchant device based on a wireless communication with a consumer device (See at least Coppinger [0025-0026]; [0096-0097].  Where the consumer identifier (i.e. transaction account identifier and/or a MDN) is determined by the merchant device (i.e. POS Device) based on a wireless communication with a consumer device (i.e. transaction instrument).).

Regarding Claims 36 and 46:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the apparatus of claim 27 and method of claim 37.  Coppinger further teaches the at least one memory and the computer program code further configured to, with the at least on processor, further cause the apparatus to:
determine payment processing data with the consumer promotion data (See at least Coppinger [0039-0042]; [0045-0047]; [0053-0057]; [0090-0091].  Where the payment processing data (i.e. transaction account identifier and/or mobile device number) with the consumer promotion data (i.e. offer) is determined.).

Regarding Claim 37:  Spies discloses a method for providing a secured financial transaction and providing promotions within a token-based promotion and marketing system, the method comprising:
receiving, from a merchant device, transaction data of a financial transaction initiated by a consumer device in communication with the merchant device, the transaction data comprising payment card data (See at least Spies [0034]; [0058-0061].  Where transaction data (e.g., a PAN, a requested authorization amount) of a financial transaction initiated by a consumer device (i.e. a customer’s card) in communication with the merchant device is received from a merchant device (i.e. token requestor, e.g., merchant), the transaction data comprising payment card data (i.e. primary account number/credit card number).); 
accessing, secured payment processing data comprising secured transaction data generated by a tokenizer server, wherein the tokenizer server generates the secured transaction data including a payment card token in place of at least a portion of the payment card data (See at least Spies [0012-0018]; [0036-0037]; [0052]; [0057-0061]; [0066]; Fig. 4; Fig. 5; Fig. 9; Fig. 10.  Where secured payment processing data (e.g., the token and additional information such as a monetary settlement amount associated with a purchase transaction) based on secured transaction data generated by a tokenizer server (i.e. tokenization server) is accessed, wherein the tokenizer server generates the secured transaction data (i.e. token) including a payment card token (i.e. token) in place of at least a portion of the payment card data (e.g., half-PANs, quarter-PANs, eighth-PANs or other fractional PANs).);
subsequent to accessing the secured payment processing data, receiving a token verification request associated with the secured transaction data comprising the payment card token in place of the at least a portion of the payment card data, the token verification request comprising the payment card token (See at least Spies [0012-0018]; [0036-0037]; [0052]; [0057-0061]; [0066]; Fig. 4; Fig. 5; Fig. 9; Fig. 10.  Where subsequent to accessing the secured payment processing data (e.g., the token and additional information such as a monetary settlement amount associated with a purchase transaction), a token verification request (i.e. a request from the token requestor to the token generating organization, e.g., a settlement request) associated with the secured transaction data comprising the payment card token in place of the at least a portion of the payment card data is received, the token verification request comprising the payment card token (i.e. token).).
	Spies discloses where a tokenization server receives transaction data (e.g., a PAN, a requested authorization amount) as part of a tokenization request and returns a token to a token requestor.  Spies [0034]; [0058-0061].  Spies discloses that the token requestor may subsequently submit a sensitive-information-recovery (SIR) request so that the token requestor can recover the sensitive data (e.g., PAN) from the token.  Spies [0066].  Spies discloses that the SIR request may include the full token and, if desired, additional information (e.g., a monetary value such as the final purchase transaction amount).  Id.  However, Spies does not explicitly disclose but Coppinger, in the analogous art of secure management of customer data in a loyalty program (Coppinger [0002]), teaches:
where the transaction data compris[es] a merchant identifier associated with the merchant device, and a consumer identifier associated with the consumer device (See at least Coppinger [0031]; [0039].  Where the transaction data (i.e. transaction information) comprises payment card data (i.e. which transaction account, or combination of transaction accounts), a merchant identifier associated with the merchant device (i.e. merchant identifier), and a consumer identifier associated with the consumer device (i.e. transaction account identifier).);
where the token verification request compris[es] the merchant identifier and a consumer identifier (See at least Coppinger [0039-0042]; [0045].  Where the token lookup request (i.e. transaction request which queries the remote wallet database to locate a Mobile Device Number (MDN)) comprises the merchant identifier and a consumer identifier (i.e. transaction account identifier).)
receiving, from the merchant device, a redeemable promotion request including the consumer identifier, and the merchant identifier (See at least Coppinger [0039-0042]; [0045-0047]; [0055-0057].  Where a redeemable promotion request (i.e. transaction request) including the consumer identifier (i.e. transaction account identifier), and the merchant identifier is received from the merchant device (i.e. merchant POS device).); 
in response to receiving the redeemable promotion request, determine consumer promotion data indicating one or more redeemable promotions associated with the consumer identifier and the merchant identifier (See at least Coppinger [0039-0042]; [0045-0047]; [0053-0057].  Where in response to receiving the redeemable promotion request (i.e. in response to receiving the transaction request), consumer promotion data indicating one or more redeemable promotions (i.e. an offer, e.g., an offer indicating a percentage off certain products) associated with the consumer identifier and the merchant identifier (e.g., a redemption code uniquely generated for the specific customer that entitles the customer to a discount on an item or service provided by an associated merchant) is determined.); 
providing the consumer promotion data for redemption of the at least one of the one or more redeemable promotions in conjunction with the secured financial transaction (See at least Coppinger [0046-0047]; [0055-0057].  Where the consumer promotion data (i.e. offer) is provided (i.e. transmitted) for redemption of the at least one of the one or more redeemable promotions (i.e. to redeem the offer) in conjunction with the secured financial transaction (e.g., by receiving a discount on the current purchase).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spies method of receiving transaction data (e.g., a PAN) and secured payment processing data (e.g., the token and additional information such as a monetary settlement amount associated with a purchase transaction) that both comprises various types of transaction information, to include the teachings of Coppinger, in order to manage customer data and utilize such information for marketing purposes without compromising the interests, preferences or security of the customer (Coppinger [0005]).	Spies discloses where a sensitive-information-recovery (SIR) request (i.e. token verification request) is received and that a token generating organization may recover the sensitive information by using a corresponding table.  Spies [0066-0067]; [0079].  However, the combination of Spies and Coppinger do not explicitly disclose but Krueger, in the analogous art of protecting consumers against fraud (Krueger [0008-0009]), teaches: 
in response to receiving the token verification request  (See at least Krueger [0030].  Where in response to receiving the token verification request (i.e. in response to receiving the verification request):),
determining, based on a query with an orders database, a transaction identifier based on the payment card token and the merchant identifier of the token verification request (See at least Krueger [0012]; [0030]; [0042-0043].  Where a transaction identifier (i.e. unique transaction identifier/transaction identifier) is determined based on the payment card token (i.e. debit card account number) and the merchant identifier (i.e. merchant number) of the token verification request, based on a query with an orders database (i.e. based on a request (e.g., a request to generate) with a verification computer system).),
associating the transaction identifier of the financial transaction with the secure transaction data (See at least Krueger [0013]; [0030].  Where the transaction identifier of the financial transaction (i.e. unique transaction identifier/transaction identifier) is associated with (i.e. stored with) the secure transaction data (i.e. verification data string).), and
providing an indication of the transaction identifier for executing the secured financial transaction without the payment card data (See at least Krueger [0013]; [0030-0031].  Where an indication of the transaction identifier (i.e. unique transaction identifier/transaction identifier) is provided (i.e. returned, e.g., returned to the merchant computer) for executing the secured financial transaction without the payment card data.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spies method of receiving a sensitive-information-recovery (SIR) request (i.e. token verification request) so that sensitive information may be recovered, to include the teachings of Krueger, in order to allow a customer to purchase items where the customer is not required to give a PIN number of a debit card to a merchant during an on-line purchase (Krueger [0010]).	As indicated above, Coppinger discloses where in response to receiving the redeemable promotion request (i.e. in response to receiving the transaction request), consumer promotion data indicating one or more redeemable promotions (i.e. an offer, e.g., an offer indicating a percentage off certain products) associated with the consumer identifier and the merchant identifier (e.g., a redemption code uniquely generated for the specific customer that entitles the customer to a discount on an item or service provided by an associated merchant) is determined.  Coppinger [0039-0042]; [0045-0047]; [0053-0057]; [0066].  Coppinger also discloses where the consumer promotion data (i.e. offer) is provided (i.e. transmitted) for redemption of the one or more redeemable promotions (i.e. to redeem the offer) in conjunction with the secured financial transaction (e.g., by receiving a discount on the current purchase).  Coppinger [0046-0047]; [0055-0057].  However, the combination of Spies, Coppinger and Krueger does not explicitly disclose: wherein the one or more redeemable promotions [that are determined in response to receiving the redeemable promotion request] comprises at least one promotion that was previously purchased by a consumer associated with the consumer identifier but not yet redeemed, and which remains redeemable at a merchant shop associated with the merchant identifier; providing, to a consumer device associated with the consumer identifier, an impression of the one or more redeemable promotions; or in response to a user selection of at least one of the one or more redeemable promotions, providing the consumer promotion data to the merchant device.	Hariramani, on the other hand, teaches:
in response to receiving the redeemable promotion request, determining consumer promotion data indicating one or more redeemable promotions associated with the consumer identifier and the merchant identifier, wherein the one or more redeemable promotions comprises at least one promotion that was previously purchased by a consumer associated with the consumer identifier but not yet redeemed, and which remains redeemable at a merchant shop associated with the merchant identifier (See at least Hariramani [0133-0134]; [0137-0138]; Fig. 7B. Where in response to receiving the redeemable promotion request (i.e. in response to receiving the purchase authorization request), consumer promotion data indicating one or more redeemable promotions (i.e. one or more discounts, e.g., loyalty cards, gift cards, or other discounts that can be applied to the user's purchase) associated with the consumer identifier (i.e. associated with the user identifier, e.g., a user wallet identifier) and the merchant identifier (i.e. associated with the merchant/particular merchant) is determined, wherein the one or more redeemable promotions (i.e. one or more discounts) comprises at least one promotion (i.e. a gift card) that was previously purchased by a consumer associated with the consumer identifier but not yet redeemed (i.e. indicated by the fact that the gift card can be a pre-paid/previously purchased gift card that is added to, and contained in, the user’s wallet, and by the fact that the pay network server only provides discounts that can be applied to a particular purchase thus indicating that a presented/provided gift card is not yet redeemed.), and which remains redeemable at a merchant shop associated with the merchant identifier (i.e. indicated by the fact that the pay network server only provides discounts that can be applied to a particular purchase for a particular merchant).);
providing, to a consumer device associated with the consumer identifier, an impression of the one or more redeemable promotions (See at least Hariramani [0133-0134]; Fig. 7B items 717 and 718.  Where an impression of the one or more redeemable promotions (i.e. a rendering of one or more discount options) is provided (i.e. sent) to a consumer device (i.e. user device) associated with the customer identifier (i.e. associated with the user identifier, e.g., a user wallet identifier).); and 
in response to a user selection of at least one of the one or more redeemable promotions, providing the consumer promotion data to the merchant device for redemption of the at least one of the one or more redeemable promotions in conjunction with the secured financial transaction (See at least Hariramani [0134-0136]; Fig. 7B item 719.  Where response to a user selection of at least one of the one or more redeemable promotions (i.e. in response to the user selecting which discounts should be applied to the transaction), the consumer promotion data (i.e. discount offer selection) is provided to the merchant device (i.e.  provided/sent to the pay network server) for redemption of the at least one of the one or more redeemable promotions in conjunction with the secured financial transaction (i.e. to apply the discount(s) to the requested transaction).).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combinations method of providing offers to the customer in order to receive a discount on the current purchase, to include the teachings of Hariramani, in order to provide applicable discounts to the user and to allow the user to choose which of those discounts, if any, they wish to apply to a transaction (Hariramani [0127]).
Examiner Note:  The phrase “initiated by a consumer device in communication with the merchant device”, found in the “receive, […], transaction data” step, is non-functional descriptive material as it only describes, at least in part, what device initiated the transaction, however, the fact that a consumer device in communication with the merchant device initiated the transaction fails to affect how any of the positively recited steps are performed.  For example, the claimed apparatus does not receive the transaction data differently merely because the transaction was initiated by a consumer device.
	The phrase “generated by a tokenizer server, wherein the tokenizer server generates the secured transaction data including a payment card token in place of at least a portion of the payment card data”, found in the “accessing secured payment processing data” step, is non-functional descriptive material as it only describes, at least in part, details about the secured transaction data (e.g., who generated the data, the manner in which the data was generated).  However, these descriptive details fail to affect how any of the positively recited steps are performed.  For example, the secured payment processing data is not accessed in a particular manner simply because the tokenizer server generated the secured transaction data.  Additionally, the instant claims fail to recite a step where the received secured payment processing data is used, accordingly, any language describing the format and/or contents of the secured payment processing data would also be non-functional descriptive material.  Furthermore, Applicant is not positively reciting a step where a tokenizer server generates the secured transaction data and/or a token verification request.  
	Examiner has provided prior art, where available, for these non-functional phrases, however, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).  Accordingly, the prior art is only provided in the interest of compact prosecution.
	Examiner further notes that the portion of the limitation that recites “for executing the secured financial transaction”, found in the “providing an indication” step, is merely a recited intended use of why an indication of the transaction identifier is provided.  Additionally, the portion of the limitation that recites “for redemption of the one or more redeemable promotions in conjunction with the secured financial transaction”, found in the “providing the consumer promotion data” step, is merely a recited intended use of why the consumer promotion data is provided.  These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claim 44:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the method of claim 37.  Coppinger further teaches wherein the consumer identifier is determined by the merchant device based on a wireless communication with the consumer device (See at least Coppinger [0025-0026]; [0096-0097].  Where the consumer identifier (i.e. transaction account identifier and/or a MDN) is determined by the merchant device (i.e. POS Device) based on a wireless communication with the consumer device (i.e. transaction instrument).).

Regarding Claims 47 and 48:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the apparatus of claim 27 and method of claim 37.  Hariramani further teaches determining the consumer promotion data by querying a database including a plurality of redeemable promotions associated with the merchant identifier (See at least Hariramani [0133-0134]; Fig. 7B.  Where the consumer promotion data (i.e. one or more discounts, e.g., loyalty cards, gift cards, or other discounts that can be applied to the user's purchase) is determined by querying a database (i.e. pay server database) including a plurality of redeemable promotions (i.e. discounts) associated with the merchant identifier (i.e. applicable to the particular merchant).).
	Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Spies in view of Coppinger in view of Krueger in view of Hariramani, as applied above, and further in view of Cronic et al. (US 2013/0191286 A1) (“Cronic”).
Regarding Claims 29 and 39:  The combination of Spies, Coppinger, Krueger and Hariramani discloses the apparatus of claim 27 and method of claim 37.  However, the combination does not explicitly disclose wherein the payment card token is determined based on historical financial transactions, and wherein each token is associated with a respective merchant identifier and a respective consumer identifier that are associated with a respective financial transaction.
	However Cronic, in the analogous art of associating tokens with card holder data (Cronic [0004]), teaches wherein the payment card token is determined based on historical financial transactions, and wherein each token is associated with a respective merchant identifier and a respective consumer identifier that are associated with a respective financial transaction (See at least Cronic [0046-0048]; [0070]; [0073-0074].  Where the payment card token is determined based on historical financial transactions, and wherein each token (i.e. token) is associated with a respective merchant identifier (e.g., merchant identifier, third-party merchant identifier) and a respective consumer identifier (i.e. CHD) that are associated with a respective financial transaction (e.g., a transaction between a particular merchant and customer).). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Spies method of securing sensitive data during online transactions, to include the teachings of Cronic, in order to enable a first merchant associated with the token acquisition system to perform a first transaction for the cardholder without having to store the CHD, and to optionally provide an option for the first merchant to share CHD with a second merchant (Cronic [0006]).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)	Claims 27, 29-34, 36-37, 39-44 and 46-48 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant has removed the language that resulted in the prior rejection, accordingly the 35 U.S.C. 112(a) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that the cited references fail to disclose each and every limitation set forth in independent claim 27 as amended.  Amendment, pp. 7-9.  Specifically, Applicant argues that the cited references fail to discloses "redeemable promotions ... compris[ing] at least one promotion that was previously purchased by a consumer associated with the consumer identifier but not yet redeemed, and which remains redeemable at a merchant shop associated with the merchant identifier" as recited in amended claim 27 (Emphasis added by applicant).  Id.  Examiner agrees.  While Coppinger indicates that a promotion/offer can be acquired by a consumer/customer, for example by earning a promotion/offer based on making a prior purchase, Coppinger never explicitly indicates that at least one of those promotions/offers was previously purchased.  Coppinger [0039-0042]; [0045-0047]; [0053-0057]; [0066].  Coppinger also indicates that specific parameters may be applied to any number of loyalty campaign schemes/offers in order to make sure a specific offer is applicable to the transaction.  Coppinger [0055-0056].  However, the combination of Spies, Coppinger and Krueger does not explicitly disclose wherein the one or more redeemable promotions [that are determined in response to receiving the redeemable promotion request] comprises at least one promotion that was previously purchased by a consumer associated with the consumer identifier but not yet redeemed, and which remains redeemable at a merchant shop associated with the merchant identifier.  Accordingly, a new reference, Hariramani, has been added to the prior art rejection to teach this feature and other features previously taught by Horowitz.  Accordingly, the combination of Spies, Coppinger, Krueger and Hariramani discloses all of the features recited in independent claims 27 and 37.	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Basu et al. (US 2019/0295119 A1) discloses a process where an account identifier is used to identify a user as a member with privileges.  After identifying the user as a member the system provides the user with personalized/targeted with or with further offers of benefits (e.g., discounts, incentives, rebates, cash back, rewards, etc.).  Basu Abstract; [0158].
Canter et al. (US 2012/0130536 A1) discloses where a tokenized customer identifier is associated in a back end server with the customer’s purchase history, the consumer's eligibility for certain promotions, or any other suitable information.  Canter [0048].
Harris et al. (US 2019/0303925 A1) discloses a method of processing payment card transactions that uses tokens to provide benefits (e.g., a discount of 30%) to a customer when making a purchase.  Harris [0021].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        August 10, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685